Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. 

Applicant stated: Artes at least fails to disclose or suggest the following feature of claim 1: “determining the position when the robot is released from being hijacked as a position to continue a task executed before the robot being hijacked according to environmental information around the position when the robot is released from being hijacked.

Additionally, the task to be executed is the task executed before the robot being hijacked, namely, being the same as the task executed before the robot being hijacked, which is also different from the task specified by the user disclosed in Artes”.
	
Examiner respectfully disagrees.

Limitations recited in claim 1 are anticipated by Artes because:
Artes teaches: determining the position when the robot is released from being hijacked as a position to continue a task executed before the robot being hijacked according to or intentionally, for example, if the user wants this region to be cleaned (as an exception). Starting from the position at which the user puts down the robot, the robot begins (as described above) a global self-localization. Based on the travelled path recorded while carrying out the global self-localization, the starting position of the robot can be determined and it can thus be established whether the user had started the robot 100 in a virtual exclusion region S. Afterwards, the robot can carry out a task in the virtual exclusion region S as specified by the user. [0005], disclosing a virtual exclusion region that is represented by a virtual boundary. [0010-0013], disclosing robot determines if an exclusion is active or inactive and when the exclusion region is active it doesn’t move into it. And robot is prohibited from entering virtual exclusion region autonomously. Therefore it determines whether it is allowed to perform task in the detected area or not i.e. determines task execution area. [0048], disclosing virtual exclusion region can also be used for temporary purposes to delineate a sub region for robot to carry out a task e.g. cleaning. All of the area outside of the sub-region to be processed will be defined as virtual exclusion region. Therefore cleaning task is executed within a delineated sub region. Therefore when it has detected its position, it determines whether it is inside an exclusion region or outside, furthermore it determines what subregion it has to work in or is excluded to be worked in. If it is placed outside an exclusion region and exclusion region is active, it determines that cleaning area excludes the exclusion 

In Artes’ art, user can manually move the robot i.e. hijack it and when it is released, it performs self localization. It determines whether an exclusion region is active or not, it does not enter exclusion if it is active and it enters it is it is inactive. Furthermore exclusion region can also be used to delineate a sub region for robot to carry out a task within. Thus when user moves robot from one location to another e.g. one room to another ([0052-0053], disclosing virtual boundary within a room to keep robot from navigating into), robot determines where it is in the map i.e. which room it is in. And if exclusion region in current room is active or not. State of exclusion region dictates work area in the room i.e. section(s) of room excluded from navigating into or out of, and robot performs task in the work area according to the state, location and shape of exclusion region. As it is intentionally placed inside exclusion region by the user, it determines that the exclusion region is the task area. Furthermore as an area can be delineated ([0048], disclosing virtual exclusion region can also be used for temporary purposes to delineate a sub region for robot to carry out a task e.g. cleaning. Therefore cleaning task is executed within a delineated sub region). The environmental information is the delineated area around the position of robot and it determines the task area to be within the delineated region. 

Furthermore when the robot is not placed in an exclusion region, it determines its position ([0115], disclosing deployment scenario of an autonomous mobile robot 100 can include it being manually moved, which normally results in the robot losing the information about its own position on the electronic map. After being moved, the robot can once again determine its 

Therefore Artes teaches “determining the position when the robot is released from being hijacked as a position to continue a task executed before the robot being hijacked according to environmental information around the position when the robot is released from being hijacked”  

With respect to “the task to be executed is the task executed before the robot being hijacked, namely, being the same as the task executed before the robot being hijacked, which is also different from the task specified by the user disclosed in Artes”, examiner interprets the task as cleaning a work area ([0042], disclosing a floor processing robot (e.g. a cleaning robot for vacuuming, sweeping or mopping)). As it is a cleaning robot, it will perform this task before being hijacked as well as after release from hijack, hence it is same task. 

If applicant intends to refer to same task as, same operation at same spot i.e. robot is hijacked from point A and is released back to point A and robot resumes the operation, current claim language does not explicitly support the limitation. Furthermore examiner refers to [0127-0129] of Artes, where Artes discloses user to find and liberate robot quickly. User liberates it from situations as he robot becoming entangled in cables lying on the floor, one of the robot's actuators, such as a rotating brush, becoming blocked, the robot becoming stuck between two obstacles, when continuation of a movement risks a fall over a ledge, when sensors relevant for the functioning of the robot provide inadequate data, or no data at all, due to dirtied sensors, as 

Therefore claim 1 is anticipated by Artes, claim 11 recites same limitation and hence is also anticipated. Therefore rejection of claims 1, 11 and their respective dependent claims is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 11-18, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Artes (US Patent No 20190094869).

For claim 1, Artes teaches: A robot control method, comprising:

determining, by a robot, a position when the robot is released from being hijacked based on relocalization operation ([0115], disclosing deployment scenario of an autonomous mobile robot 

determining, by the robot, according to environmental information around the position when the robot is released from being hijacked, the position when the robot is released from being hijacked as a position to continue a task executed before the robot being hijacked and within a task area within which the task is to be executed ([0115], disclosing robot performs self localization and once it has determined its position, it determines whether is located in a virtual exclusion or not. [0118], disclosing user may accidentally place the robot in a virtual exclusion region S when moving it, or intentionally, for example, if the user wants this region to be cleaned (as an exception). Starting from the position at which the user puts down the robot, the robot begins (as described above) a global self-localization. Based on the travelled path recorded while carrying out the global self-localization, the starting position of the robot can be determined and it can thus be established whether the user had started the robot 100 in a virtual exclusion region S. Afterwards, the robot can carry out a task in the virtual exclusion region S as specified by the user. [0005], disclosing a virtual exclusion region that is represented by a virtual boundary. [0010-0013], disclosing robot determines if an exclusion is active or inactive and when the exclusion region is active it doesn’t move into it. And robot is prohibited from entering virtual exclusion region autonomously. Therefore it determines whether it is allowed to perform task in the detected area or not i.e. determines task execution area. [0048], disclosing virtual exclusion region can also be used for temporary purposes to delineate a sub region for robot to carry out a task e.g. cleaning. All of the area outside of the sub-region to be 

executing, by the robot, the task within the task area within which the task is to be executed ([0048], disclosing virtual exclusion region can also be used for temporary purposes to delineate a sub region for robot to carry out a task e.g. cleaning. Therefore cleaning task is executed within a delineated sub region).

For claim 2, Artes teaches: The robot control method according to claim 1, wherein the determining, by the robot, the position when the robot is released from being hijacked based on the relocalization operation, comprises: 

obtaining the environmental information around a current position when the robot recognizes that the robot is released from being hijacked ([0115], disclosing after being moved, the robot can once again determine its position by means of global self-localization. To do so the robot 100 moves about the surrounding area to collect information about it with the aid of its sensors and then compares the data with the existing map data. [0035], disclosing robot has one or more sensors for gathering information about the environment of the robot such as, e.g. the 

locating a pose of the robot in a stored environmental map according to the environmental information around the current position, and taking a position in the pose as the position when the robot is released from being hijacked ([0115], disclosing after being moved, the robot can once again determine its position by means of global self-localization. disclosing robot moves about the surrounding area to collect information about it with the aid of its sensors and then compares the data with the existing map data. [0036], disclosing self-localization of the robot on the map is performed through SLAM algorithm, therefore pose of robot is located in the stored map; [0081] disclosing determining the pose of the robot).

For claim 3, Artes teaches: The robot control method according to claim 1, wherein the determining, by the robot, the position when the robot is released from being hijacked based on the relocalization operation, comprises: 

moving from the current position to a second position when the robot recognizes that the robot is released from being hijacked, and locating a pose of the robot in a stored environmental map in a moving process ([0115], disclosing after the robot has been moved, for self-localization it moves about the surrounding area to collect information about it with the aid of its sensors and then compares the data with the existing map data. As it moves for self-localization, it moves from current position to a second position); and 



For claim 4, Artes teaches: The robot control method according to claim 1, wherein prior to the determining, by the robot, the task area within which the task is to be executed according to the environmental information around the position when the robot is released from being hijacked, further comprises: 

determining that the robot needs to execute the task at the position when the robot is released from being hijacked according to a difference between the position when the robot is released from being hijacked and a position when the robot is hijacked ([0090], disclosing robot independently defines an exclusion region and only cleans it when explicitly commanded by user to do so. Furthermore [0118], disclosing starting from the position at which the user puts down the robot, the robot begins a global self-localization. Based on the travelled path recorded while carrying out the global self-localization, the starting position of the robot can be determined and it can thus be established whether the user had started the robot 100 in a virtual exclusion region S. Afterwards, the robot can carry out a task in the virtual exclusion region S as specified by the user. As robot itself does not enter virtual exclusion region, when it detects that it has 

For claim 5, Artes teaches: The robot control method according to claim 4, wherein the determining that the robot needs to execute the task at the position when the robot is released from being hijacked according to the difference between the position when the robot is released from being hijacked and the position when the robot is hijacked comprises at least one of situations as follows: 

if the position when the robot is released from being hijacked and the position when the robot is hijacked belong to different environmental areas, determining that the robot needs to execute the task at the position when the robot is released from being hijacked ([0118], disclosing starting from the position at which the user puts down the robot, the robot begins a global self-localization. Based on the travelled path recorded while carrying out the global self-localization, the starting position of the robot can be determined and it can thus be established whether the user had started the robot 100 in a virtual exclusion region S. Afterwards, the robot can carry out a task in the virtual exclusion region S as specified by the user. As robot itself does not enter virtual exclusion region, when it detects that it has been hijacked from non-exclusion region and placed in exclusion region, it determines that it needs to execute a task in this region. As it cannot autonomously enter the exclusion region, it determines that user has placed it to work in the region); 

if the position when the robot is hijacked is located in a robot running difficulty area and the position when the robot is released from being hijacked is located outside the robot running 

if the position when the robot is hijacked is a charging station position and the position when the robot is released from being hijacked is not a charging station position, determining that the robot needs to execute the task at the position when the robot is released from being hijacked ([0030], disclosing robot automatically returns to base station to charge its batteries. [0118], disclosing starting from the position at which the user puts down the robot, the robot begins a global self-localization. Based on the travelled path recorded while carrying out the global self-localization, the starting position of the robot can be determined and it can thus be established whether the user had started the robot 100 in a virtual exclusion region S. Afterwards, the robot can carry out a task in the virtual exclusion region S as specified by the user. Therefore user may hijack it from charging station position and put in exclusion region to work).

For claim 6, Artes teaches: The robot control method according to claim 1, wherein the robot is a sweeping robot ([0002] robot is a vacuum and/or sweeping robot), and the determining, by the robot, the task area within which the task is to be executed according to the 
determining, by the sweeping robot, a to-be-swept area according to the environmental information around the position when the sweeping robot it released from being hijacked([0010-0013], disclosing robot determines if exclusion region is active or inactive and when exclusion region is active, robot does not move into it. [0115], disclosing robot can be manually moved and after being moved it determines position. Robot is hijacked when it is manually moved. And it performs self localization to determine its position and confirms if it is in exclusion region or not. [0118], disclosing starting from the position at which the user puts down the robot, the robot begins a global self-localization. Based on the travelled path recorded while carrying out the global self-localization, the starting position of the robot can be determined and it can thus be established whether the user had started the robot 100 in a virtual exclusion region S. Afterwards, the robot can carry out a task in the virtual exclusion region S as specified by the user. [0042], disclosing the work is planned based on a map. For example, a surface to be processed in an area to be processed is determined for a floor processing robot e.g. a cleaning robot for vacuuming, sweeping or mopping. Therefore when robot is released from being hijacked, it determines if it is in exclusion region or not and whether exclusion region is active or not to determine the to be swept area. Furthermore, [0048], disclosing virtual exclusion region can also be used for temporary purposes to delineate a sub region for robot to carry out a task e.g. cleaning. Area all of the area outside of the sub-region to be processed will be defined as virtual exclusion region. Therefore cleaning task is executed within a delineated sub region)

For claim 7, Artes teaches: The robot control method according to claim 6, wherein the determining, by the sweeping robot, the to-be-swept area according to the environmental information around the position when the sweeping robot is released from being hijacked, comprises: 

determining at least one physical object having a space limiting function in the environmental information around the position when the sweeping robot is released from being hijacked ([0042], disclosing it can be taken into consideration that surfaces on which an obstacle is located and surfaces that are inaccessible because of the presence of an obstacle need not (or cannot) be processed); and

taking a ground area containing the at least one physical object as the to-be-swept area ([0042], disclosing when determining the surface to be processed it can be taken into consideration that surfaces on which an obstacle is located and surfaces that are inaccessible because of the presence of an obstacle need not (or cannot) be processed. In order to apply this method for controlling an autonomous mobile robot to virtual exclusion regions, at least while planning the work the location of an obstacle on the map is treated like the location of an obstacle. This means in particular that a surface occupied by an exclusion region, just like a surface occupied by an obstacle, will not be added to the surface to be processed. As the area occupied by obstacle is not processed and rest of area around the obstacle i.e. physical object is contained in is processed i.e. swept).

For claim 8, Artes teaches: The robot control method according to claim 6, wherein the determining, by the sweeping robot, the to-be-swept area according to the environmental 

recognizing whether the environmental information around the position when the sweeping robot is released from being hijacked contains a corner ([0016], disclosing robot navigates using electronic map, [0029] and figure 1, disclosing a map that is used by robot to navigate. As the map shows corners of work area, the robot identifies corners in the recognized work area when it performs localization); and 

if the corner is contained, determining an associated area of the corner as the to-be-swept area ([0062] disclosing, user can point out to the robot that an area a room corner that it is approaching should be regarded as an exclusion region. Therefore area associated with corner will have exclusion region as well as region to be processed, and robot determines the area not identified as exclusion region as to-be-swept area).

For claim 11, Artes teaches: A robot, comprising: a mechanical body, wherein the mechanical body is provided with one or more sensors, one or more processors and one or more memories for storing computer instructions; and the one or more processors for executing the computer instructions for: 

determining a position when the robot is released from being hijacked based on relocalization operation ([0115], disclosing deployment scenario of an autonomous mobile robot 100 can include it being manually moved, which normally results in the robot losing the information 

obtaining environmental information around the position when the robot is released from being hijacked through the one or more sensors ([0115], disclosing deployment scenario of an autonomous mobile robot 100 can include it being manually moved, which normally results in the robot losing the information about its own position on the electronic map. After being moved, the robot can once again determine its position by means of global self-localization.  [0013], disclosing robot determining its own position by means of the sensors and testing whether the robot finds itself in one of the at least three differently classified regions); 

determining the position when the robot is released from being hijacked as a position to continue a task executed before the robot being hijacked and within a task area within which the task is to be executed according to the environmental information around the position when the robot is released from being hijacked ([0115], disclosing robot performs self localization and once it has determined its position, it determines whether is located in a virtual exclusion or not. [0118], disclosing user may accidentally place the robot in a virtual exclusion region S when moving it, or intentionally, for example, if the user wants this region to be cleaned (as an exception). Starting from the position at which the user puts down the robot, the robot begins (as described above) a global self-localization. Based on the travelled path recorded while carrying out the global self-localization, the starting position of the robot can be determined and it can thus be established whether the user had started the robot 100 in a virtual exclusion region S. Afterwards, the robot can carry out a task in the virtual exclusion region S as specified by the user. [0005], disclosing a virtual exclusion region that is represented by a virtual 

controlling the robot to execute the task within the task area within which the task is to be executed ([0048], disclosing virtual exclusion region can also be used for temporary purposes to delineate a sub region for robot to carry out a task e.g. cleaning. ([0115], disclosing robot performs self localization and once it has determined its position, it determines whether is located in a virtual exclusion or not. And [0010-0015], disclosing robot determines if exclusion region is active or not. Therefore when robot is released, it determines if exclusion region is active or not, and if it is active robot does not enter it and does not execute a task, and it executes a task when exclusion region is inactive).

For claim 12, Artes teaches: The robot according to claim 11, the one or more processors, when determining the position when the robot is released from being hijacked, specifically for: 

obtaining the environmental information around a current position of the robot through the one or more sensors when the robot is recognized to be released from being hijacked ([0015], disclosing after being moved, the robot can once again determine its position by means of global self-localization. To do so the robot 100 moves about the surrounding area to collect information about it with the aid of its sensors and then compares the data with the existing map data. [0035], disclosing robot has one or more sensors for gathering information about the environment of the robot such as, e.g. the location of obstacles in the area of robot deployment. Therefore robot obtains environmental information around current position); and 

locating a pose of the robot in a stored environmental map according to the environmental information around the current position, and taking a position in the pose as the position when the robot is released from being hijacked ([0115], disclosing after being moved, the robot can once again determine its position by means of global self-localization. disclosing robot moves about the surrounding area to collect information about it with the aid of its sensors and then compares the data with the existing map data. [0036], disclosing self-localization of the robot on the map is performed through SLAM algorithm, therefore pose of robot is located in the stored map; [0081] disclosing determining the pose of the robot).

For claim 13: The robot according to claim 11, the one or more processors, when determining the position when the robot is released from being hijacked, specifically for: 


determining a position where the robot starts moving as the position when the robot is released from being hijacked, according to the position in the pose and data acquired in the moving process ([0118], disclosing starting from the position at which the user puts down the robot, the robot begins a global self-localization. Based on the travelled path recorded while carrying out the global self-localization, the starting position of the robot can be determined and it can thus be established whether the user had started the robot 100 in a virtual exclusion region S. Afterwards, the robot can carry out a task in the virtual exclusion region S as specified by the user).

For claim 14, Artes teaches: The robot according to claim 11, the one or more processors, when determining the task area within which the task is to be executed, specifically for: 

determining that the robot needs to execute the task at the position when the robot is released from being hijacked according to a difference between the position when the robot is released from being hijacked and a position when the robot is hijacked ([0090], disclosing robot independently defines an exclusion region and only cleans it when explicitly commanded by user 

m. 	For claim 15, Artes teaches: The robot according to claim 14, the one or more processors, when determining that the robot needs to execute the task at the position when the robot is released from being hijacked, are specifically for executing one of the following actions: 

if the position when the robot is released from being hijacked and a position when the robot is hijacked belong to different environmental areas, determining that the robot needs to execute the task at the position when the robot is released from being hijacked ([0118], disclosing starting from the position at which the user puts down the robot, the robot begins a global self-localization. Based on the travelled path recorded while carrying out the global self-localization, the starting position of the robot can be determined and it can thus be established whether the user had started the robot 100 in a virtual exclusion region S. Afterwards, the robot can carry out a task in the virtual exclusion region S as specified by the user. As robot itself does not enter virtual exclusion region, when it detects that it has been hijacked from non-exclusion region and placed in exclusion region, it determines that it needs to execute a task in this region. As it 

if the position when the robot is hijacked is located in a robot running difficulty area and the position when the robot is released from being hijacked is located outside the robot running difficulty area, determining that the robot needs to execute the task at the position when the robot is released from being hijacked ([0127], disclosing if robot unintentionally enters a virtual exclusion region S. and none of the possible ways of exiting the exclusion region S described above are given, it stands still (emergency stop) and awaits user intervention in order to avoid any undesired behavior. The same applies to situations in which the robot cannot liberate itself on its own or in which the robot can no longer move. Virtual exclusion region is a robot difficulty area as it is not allowed to autonomously navigate in it. Thus it will not exit the region itself and user will pick it up and place it outside the exclusion region and robot will determine that it has to perform task at present location); and 

if the position when the robot is hijacked is a charging station position and the position when the robot is released from being hijacked is not a charging station position, determining that the robot needs to execute the task at the position when the robot is released from being hijacked ([0030], disclosing robot automatically returns to base station to charge its batteries. [0118], disclosing starting from the position at which the user puts down the robot, the robot begins a global self-localization. Based on the travelled path recorded while carrying out the global self-localization, the starting position of the robot can be determined and it can thus be established whether the user had started the robot 100 in a virtual exclusion region S. Afterwards, the robot 

For claim 16, Artes teaches: The robot according to claim 11, the robot is a sweeping robot, and the one or more processors, when determining the task area within which the given task is to be executed, specifically for: 

determining a to-be-swept area according to the environmental information around the position when the sweeping robot is released from being hijacked ([0042], disclosing the work is planned based on a map. For example, a surface to be processed in an area to be processed is determined for a floor processing robot (e.g. a cleaning robot for vacuuming, sweeping or mopping).

For claim 17, Artes teaches: The robot according to claim 16, the one or more processors, when determining the to-be-swept area, specifically for: 

determining at least one physical object having a space limiting function in the environmental information around the position when the sweeping robot is released from being hijacked ([0042], disclosing it can be taken into consideration that surfaces on which an obstacle is located and surfaces that are inaccessible because of the presence of an obstacle need not (or cannot) be processed); and 

taking a ground area containing the at least one physical object as the to-be-swept area ([0042], disclosing when determining the surface to be processed it can be taken into consideration that 

For claim 18, Artes teaches: The robot according to claim 16, the one or more processors, when determining the to-be-swept area, specifically for: 

recognizing whether the environmental information around the position when the sweeping robot is released from being hijacked contains a corner ([0016], disclosing robot navigates using electronic map, [0029] and figure 1, disclosing a map that is used by robot to navigate. As the map shows corners of work area, the robot identifies corners in the recognized work area when it performs localization); and 

if the corner is contained, determining an associated area of the corner as the to-be-swept area ([0062] disclosing, user can point out to the robot that an area a room corner that it is approaching should be regarded as an exclusion region. Therefore area associated with corner will have exclusion region as well as region to be processed, and robot determines the area not identified as exclusion region as to-be-swept area).

For claim 21, Artes teaches: A computer-readable storage medium storing computer instructions, when the computer instructions are executed by one or more processors, the one or more processors are caused to execute the following actions comprising: 

determining a position when a robot is released from being hijacked based on relocalization operation of the robot ([0115], disclosing deployment scenario of an autonomous mobile robot 100 can include it being manually moved, which normally results in the robot losing the information about its own position on the electronic map. After being moved, the robot can once again determine its position by means of global self-localization. Manually moving robot is hijacking); 

determining the position when the robot is released from being hijacked as a position to continue a task executed before the robot being hijacked and within a task area in which the task is to be executed according to environmental information around the position when the robot is released from being hijacked ([0115], disclosing robot performs self localization and once it has determined its position, it determines whether is located in a virtual exclusion or not. [0118], disclosing user may accidentally place the robot in a virtual exclusion region S when moving it, or intentionally, for example, if the user wants this region to be cleaned (as an exception). Starting from the position at which the user puts down the robot, the robot begins (as described above) a global self-localization. Based on the travelled path recorded while carrying out the global self-localization, the starting position of the robot can be determined and it can thus be established whether the user had started the robot 100 in a virtual exclusion region S. Afterwards, the robot can carry out a task in the virtual exclusion region S as specified by the user. [0005], disclosing a virtual exclusion region that is represented by a virtual 

controlling the robot to execute the task within the task area ([0048], disclosing virtual exclusion region can also be used for temporary purposes to delineate a sub region for robot to carry out a task e.g. cleaning).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Artes (US Patent No 20200150655) in view of Artes (US Publication No. 20190094869, hereinafter referred to as Artes-869).

For claim 10, Artes teaches: The robot according to claim 6, wherein the executing the task by the robot within the task area in which the task is to be executed, comprises: 

Artes does not explicitly disclose: carrying out, by the sweeping robot, spiral sweeping on the to-be-swept area by taking the position when the sweeping robot is released from being hijacked as a circle center; or 


Artes-689 teaches: carrying out, by the sweeping robot, spiral sweeping on the to-be-swept area by taking the position when the sweeping robot is released from being hijacked as a circle center ([0027-0028] and figure 3B, disclosing user manually puts robot in proximity of area to be worked on and robot works on the area in a spiral path); or 

carrying out, by the sweeping robot, tightly packed rows sweeping on the to-be- swept area from the position when the sweeping robot is released from being hijacked ([0027-0028] and figure 3A, disclosing user manually puts robot in proximity of area to be worked on and robot works on the area in a meandering path i.e. tightly packed rows);

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Artes to utilize a spiral or tightly packed rows path to work on area as taught by Artes-689 to efficiently cover maximum work area.

For claim 20, Artes teaches: The robot according to claim 16, the one or more processors, when controlling the robot to execute the task within the task area in which the task is to be executed, specifically for: 

Artes does not explicitly disclose: controlling the sweeping robot to carry out spiral sweeping on the to-be-swept area by taking the position when the sweeping robot is released from being hijacked as a circle center; or 


Artes-689 teaches: controlling the sweeping robot to carry out spiral sweeping on the to-be-swept area by taking the position when the sweeping robot is released from being hijacked as a circle center ([0027-0028] and figure 3B, disclosing user manually puts robot in proximity of area to be worked on and robot works on the area in a spiral path); or 

controlling the sweeping robot to carry out tightly packed rows sweeping on the to- be-swept area from the position when the sweeping robot is released from being hijacked ([0027-0028] and figure 3A, disclosing user manually puts robot in proximity of area to be worked on and robot works on the area in a meandering path i.e. tightly packed rows);
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Artes to utilize a spiral or tightly packed rows path to work on area as taught by Artes-689 to efficiently cover maximum work area.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664